Exhibit 10.73

CAREFUSION CORPORATION

EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN

(Effective as of August 31, 2009)

 

1. Purpose of the Plan

The purpose of the Plan is to assure the Company and its Affiliates of the
continued dedication, loyalty, and service of, and the availability of objective
advice and counsel from, key executives of the Company in the event of a Change
in Control. The Plan is intended to be a “top-hat” plan (i.e., an unfunded
deferred compensation plan maintained for a select group of management or
highly-compensated employees) under ERISA sections 201(2), 301(a)(3), and
401(a)(1).

 

2. Definitions

As used herein, the following definitions shall apply:

(a) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies and
partnerships), as determined by the Board.

(b) “Base Salary” means a Participant’s annual rate of base salary in effect as
of the date of termination of employment, determined without regard to any
reduction thereof that constitutes Good Reason under the Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means:

(i) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), as
determined by the Board no earlier than 30 days after a written demand for
substantial performance is delivered to the Participant, which specifically
identifies the manner in which the Company believes that the Participant has
willfully and continuously failed to perform substantially the Participant’s
duties with the Company;

(ii) the willful engaging by the Participant in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or its
affiliates;

(iii) conviction of a felony; or

(iv) a material breach of the restrictive covenants in the Plan subject to the
cure provisions of Section 6(b).

For purposes of this definition, no act or failure to act on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s act or omission was in the best interests of the Company.



--------------------------------------------------------------------------------

(e) “Change in Control” means any of the following:

(i) the acquisition by any individual, entity or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of
twenty-five percent (25%) or more of either (x) the then outstanding Common
Stock of the Company (the “Outstanding Company Common Stock”), or (y) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of Directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
Section 2(e)(i), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company or any corporation
controlled by the Company; (B) any acquisition by the Company or any corporation
controlled by the Company; (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or (D) any acquisition by any corporation that is a
Non-Control Acquisition (as defined in Section 2(e)(iii)); or

(ii) individuals who, as of the effective date of the Plan, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a Director
subsequent to the effective date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
Directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition by the Company of assets or shares of another corporation (a
“Business Combination”), unless, such Business Combination is a Non-Control
Acquisition. A “Non-Control Acquisition” shall mean a Business Combination
where: (x) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be; (y) no
Person (excluding any employee benefit plan (or related trust) of the Company or

 

2



--------------------------------------------------------------------------------

such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty-five percent (25%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination (including any ownership that existed in the
Company or the company being acquired, if any); and (z) at least a majority of
the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(f) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and Treasury guidance promulgated under the Code.

(g) “Company” means CareFusion Corporation, a Delaware corporation, or, except
as utilized in the definition of Change in Control, its successor.

(h) “Change in Control Date” means the date on which a Change in Control becomes
effective.

(i) “Director” means a member of the Board.

(j) “Disability,” unless the Board specifies otherwise, has the meaning
specified in the Company’s long-term disability plan applicable to the
Participant at the time of Disability.

(k) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and guidance promulgated under it.

(l) “Good Reason” means

(i) a material reduction of the Participant’s base compensation (including Base
Salary or Target Bonus);

(ii) a material diminution in the Participant’s authority, duties, or
responsibilities;

(iii) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report;

(iv) a material diminution in the budget over which the Participant retains
authority; or

(v) material change in the geographic location at which the Participant must
perform services, where a change of at least 35 miles or to another country will
be deemed material.

 

3



--------------------------------------------------------------------------------

The Participant must provide notice to the Company of the existence of one of
the “Good Reason” conditions within 90 days after the initial existence of the
“Good Reason” condition, upon the notice of which the Company shall have 30 days
to remedy the condition and not be required to pay any amount of severance. In
all cases, for the Participant to receive any severance benefit, the
Participant’s termination must occur no later than two years following the
initial existence of one or more of the “Good Reason” conditions arising without
the consent of the Participant.

(m) “Participant” means an individual designated by the Board (or an authorized
officer of the Company) as eligible to participate in the Plan pursuant to
Section 4(a) who executes and returns to the Company a Participation Agreement
in accordance with Section 4(b) of the Plan.

(n) “Participation Agreement” means the agreement between the Participant and
the Company pursuant to Section 4(b).

(o) “Plan” means this Executive Change in Control Severance Plan.

(p) “Prorated Target Bonus” means the Target Bonus multiplied by a fraction, the
numerator of which is the number of whole and partial months (rounded up) from
the date of termination of employment until the end of the fiscal year of the
Company, and the denominator of which is 12.

(q) “Restricted Period” means the period beginning on the date on which an
eligible executive becomes a Participant under Section 4(b) and ending on the
last day of the 24-month period after the date of termination of employment.

(r) “Target Bonus” means the Participant’s target bonus for the fiscal year of
the Company in which the termination of employment occurs, determined without
regard to any reduction thereof that constitutes Good Reason under the Plan.

(s) “Tier I Executive” means the Chief Executive Officer of the Company.

(t) “Tier II Executive” has the meaning given that term in Section 4(a).

(u) “Tier III Executive” has the meaning given that term in Section 4(a).

 

3. Administration

(a) The Company shall act as the plan administrator and the “named fiduciary” of
the Plan for purposes of ERISA. Prior to a Change in Control, the Board has sole
and absolute discretion and authority to administer the Plan on behalf of the
Company, including the discretionary power and authority to:

(i) adopt such rules as it deems advisable in connection with the administration
of the Plan, and to construe, interpret, apply and enforce the Plan and any such
rules and to remedy ambiguities, errors or omissions in the Plan;

 

4



--------------------------------------------------------------------------------

(ii) determine eligibility pursuant to Section 4(a), the terms and conditions of
individual Participation Agreements pursuant to Section 4(a), and any other
terms of the Plan applicable to Participants, including, but not limited to, the
Restricted Period, amount and method of payment, and a Participant’s continued
entitlement to benefits under the Plan; the Board’s determinations will be
conclusive and binding on all parties affected by its determinations;

(iii) act under the Plan on a case-by-case basis; the Board’s decisions under
the Plan need not be uniform with respect to similarly situated participants;
and

(iv) delegate its authority under the Plan with respect to Tier II and Tier III
Executives to any committee of the Board, and with respect to Tier II Executives
who are not subject to Section 16 of the Securities Exchange Act of 1934 and
Tier III Executives to any officer of the Company.

(b) If any person with administrative authority becomes eligible or makes a
claim for Plan benefits, he or she will have no authority with respect to any
matter specifically affecting his or her individual interest under the Plan and
the Company will designate another person to exercise such authority.

(c) Notwithstanding anything in the Plan to the contrary, after a Change in
Control, neither the Board nor any other person shall have discretionary
authority in the administration of the Plan, and any court or tribunal that
adjudicates any dispute, controversy, or claim in connection with benefits under
Section 5 will apply a de novo standard of review to any determinations made by
the Board or the Company. Such de novo standard shall apply notwithstanding the
grant of full discretion hereunder to the Board or any person or
characterization of any decision by the Board or by such person as final,
binding or conclusive on any party.

 

4. Eligibility and Participation

(a) Eligibility. The Board, in its sole discretion, may from time to time
designate key executives of the Company who are eligible to participate in the
Plan. The Chief Executive Officer of the Company shall be designed as a Tier I
Executive and other eligible executives shall be designated by the Board as
either Tier II or Tier III Executives.

(b) Participation; Execution of Participation Agreement. Each eligible executive
designated by the Board pursuant to Section 4(a) shall become a Participant in
the Plan only upon execution of a Participation Agreement in the form, or
substantially the form, attached hereto as Appendix A, subject to additional
terms as the Board may specify. Each executed Participation Agreement shall
constitute the Participant’s agreement to the terms and conditions of
participation in the Plan.

 

5. Severance Benefits

(a) Entitlement to Severance Benefits. In the event a Participant’s employment
with the Company is terminated within 24 months after the Change in Control Date
either (i) by the Company for reasons other than Cause, death, or Disability, or
(ii) by the Participant for Good

 

5



--------------------------------------------------------------------------------

Reason, the Company shall make payments and provide benefits to the Participant
as specified under Sections 5(b) through 5(e), subject to the Participant’s
satisfaction of the requirements of Section 6(a) (regarding waiver and release
of claims) and Section 6(b) (regarding restrictive covenants). In addition, if a
Participant’s employment with the Company had terminated before a Change in
Control that is a “change in control event” under Treasury regulation section
1.409A-3(i)(5), and if it is reasonably demonstrated by the Participant to the
Board that his or her termination of employment either was at the request of a
third party that had taken steps reasonably calculated to effect the Change in
Control or otherwise arose in connection with or in anticipation of the Change
in Control, then, for purposes of determining entitlement to severance benefits
under the Plan, the Participant’s employment is deemed to have terminated on the
Change in Control Date.

(b) Lump-Sum Cash Payment. The Company shall pay to the Participant a lump-sum
cash payment equal to the following applicable amount:

(i) Tier I Executive: the sum of (1) two times the sum of Base Salary plus
Target Bonus and (2) the Prorated Target Bonus.

(ii) Tier II Executives: for Tier II Executives with a position of senior vice
president or higher, the sum of (1) two times the sum of Base Salary plus Target
Bonus and (2) the Prorated Target Bonus, and for all other Tier II Executives,
two times the sum of Base Salary plus Target Bonus.

(iii) Tier III Executives: an amount to be determined at the discretion of the
Board, but in no event less than four months’ Base Salary or more than one times
the sum of Base Salary plus Target Bonus.

The lump-sum cash payment shall be made no later three business days following
the expiration of any period during which a Participant may revoke the waiver
and release of claims executed pursuant to Section 6(a), so long as that waiver
and release becomes effective no later than 60 days after the Participant’s
termination of employment (or the Change in Control Date, for a Participant
whose termination of employment is deemed to occur on the Change in Control
Date). Notwithstanding the foregoing, if the period during which a Participant
has discretion to execute or revoke the waiver and release of claims straddles
two taxable years of the Participant, then the Company shall make the payment in
the second of such taxable years, regardless of which taxable year the
Participant actually delivers the executed waiver and release to the Company.

(c) Health Benefit Continuation. The Company shall pay the premium for COBRA
coverage, if elected by the Participant and his eligible dependents, upon loss
of coverage under the Company’s group health plan for active employees of the
Company due to termination of employment, until the earlier of (i) the date that
the Participant becomes eligible for coverage under another group health plan,
or (ii) for Tier I and Tier II Executives, the end of the 18-month maximum COBRA
coverage period or, for Tier III Executives, the end of the 12-month period
beginning on the date of termination of employment. For Tier I and Tier II
Executives who do not become eligible for coverage under another group health
plan by the end of the 18-month maximum COBRA coverage period, the Company shall
continue to provide coverage under its

 

6



--------------------------------------------------------------------------------

group health plan for active employees until the earlier of (x) the date that
the Participant becomes eligible for coverage under another group health plan,
or (y) for Tier I Executives, the end of an additional 18-month period or, for
Tier II Executives, the end of an additional six- month period. The Company
includes as gross taxable income to the Participant the amount of the COBRA
premium during the period of COBRA coverage and the fair market value of the
continued coverage beyond the end of the COBRA period, if applicable.

(d) Outplacement Assistance. The Company shall pay the cost of providing the
Participant with outplacement services for six months, so long as the services
are (i) used by the Participant within six months following the date of
termination of employment; and (ii) provided by a recognized outplacement
provider. Payment shall be made by the Company directly to the service provider
promptly following the provision of the outplacement services and the
presentation to the Company of documentation of the provision of the services,
and in all events by no later than the first anniversary of the date of
termination of employment.

(e) Code Section 280G Excise Tax. Only Participants who are Tier I Executives
are eligible to receive the following benefit:

(i) In the event that any payment or benefit received or to be received by a
Participant pursuant to the terms of the Plan (the “Plan Payments”) or in
connection with the Participant’s termination of employment or contingent upon a
Change in Control pursuant to any plan or arrangement or other agreement with
the Company (or any Affiliate) (“Other Payments” and, together with the Plan
Payments, the “Payments”) would be subject to the excise tax (the “Excise Tax”)
imposed by Code section 4999, as determined as provided below, the Company shall
pay to the Participant, at the time specified in Section 5(e)(iv) below, an
additional amount such that the net amount retained by the Participant, after
deduction of all amounts required to be paid upon the payment provided for by
Sections 5(e)(i) through 5(e)(iii), and any interest, penalties or additions to
tax payable by the Participant with respect thereto, shall be equal to the total
present value of the Excise Taxes imposed upon the Payments (the “Gross-Up
Payment”).

(ii) For purposes of determining the Gross-Up Payment, whether any of the
Payments will be subject to the Excise Tax and the amounts of such Excise Tax,
(1) the total amount of the Payments shall be treated as “parachute payments”
within the meaning of Code section 280G(b)(2), and all “excess parachute
payments” within the meaning of Code section 280G(b)(1) shall be treated as
subject to the Excise Tax, except to the extent that, in the opinion of
independent tax counsel selected by the Company’s independent auditors and
reasonably acceptable to the Participant (“Tax Counsel”), a Payment (in whole or
in part) does not constitute a “parachute payment” within the meaning of Code
section 280G(b)(2), or such “excess parachute payments” (in whole or in part)
are not subject to the Excise Tax, (2) the amount of the Payments that shall be
treated as subject to the Excise Tax shall be equal to the lesser of (A) the
total amount of the Payments or (B) the amount of “excess parachute payments”
within the meaning of Code section 280G(b)(1) (after applying clause
(1) hereof), and (3) the value of any noncash benefits or any deferred payment
or benefit shall be determined by Tax Counsel in accordance with the principles
of Code sections 280G(d)(3) and (4). For purposes of determining the amount of
the Gross-Up Payment, the Participant shall be deemed to pay federal income tax
at the highest marginal rates of federal income taxation applicable to
individuals in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes

 

7



--------------------------------------------------------------------------------

at the highest effective rates of taxation applicable to individuals as are in
effect in the state and locality of the Participant’s residence in the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes that can be obtained from deduction of such state and
local taxes, taking into account any limitations applicable to individuals
subject to federal income tax at the highest marginal rates.

(iii) If the Tax Counsel determines that an Excise Tax is payable, the Company
shall pay the required Gross-Up Payment to, or for the benefit of, the
Participant within the time specified in Section 5(e)(iv). If the Tax Counsel
determines that no Excise Tax is payable by the Participant, it shall, at the
same time as it makes such determination, furnish the Participant with an
opinion that he has substantial authority not to report any Excise Tax on
his/her federal, state, local income or other tax return. Any determination by
the Tax Counsel as to the amount of the Gross-Up Payment shall be binding upon
the Company and the Participant absent a contrary determination by the Internal
Revenue Service or a court of competent jurisdiction.

(iv) The Gross-Up Payments provided for in Sections 5(e)(i) through 5(e)(iii)
hereof shall be made upon the earlier of (1) the payment to the Participant of
any Plan Payment or Other Payment or (2) the imposition upon the Participant or
payment by the Participant of any Excise Tax.

(v) The Participant shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Participant is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Participant
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Participant gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Participant in writing prior to the
expiration of such period that it desires to contest such claim, the Participant
shall:

(1) give the Company any information reasonably requested by the Company
relating to such claim;

(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably satisfactory to the
Participant;

(3) cooperate with the Company in good faith in order to effectively contest
such claim; and

(4) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including, but not limited to, additional interest and penalties and
related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or other tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.

 

8



--------------------------------------------------------------------------------

(vi) The Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Participant
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Participant agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Participant to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Participant on an interest-free basis, and shall indemnify and
hold the Participant harmless, on an after-tax basis, from any Excise Tax or
other tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and provided, further, that if the Participant is required to
extend the statute of limitations to enable the Company to contest such claim,
the Participant may limit this extension solely to such contested amount. The
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Participant shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority. In addition, no position
may be taken nor any final resolution be agreed to by the Company without the
Participant’s consent if such position or resolution could reasonably be
expected to adversely affect the Participant (including any other tax position
of the Participant unrelated to the matters covered hereby).

(vii) As a result of the uncertainty in the application of Code section 4999 at
the time of the initial determination by the Company or the Tax Counsel
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies and the Participant thereafter is required to pay to the
Internal Revenue Service an additional amount in respect of any Excise Tax, the
Company or the Tax Counsel shall determine the amount of the Underpayment that
has occurred and any such Underpayment shall promptly be paid by the Company to
or for the benefit of the Participant.

(viii) If, after the receipt by the Participant of the Gross-Up Payment or an
amount advanced by the Company in connection with the contest of an Excise Tax
claim, the Participant becomes entitled to receive any refund with respect to
such claim, the Participant shall promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Participant of an amount
advanced by the Company in connection with an Excise Tax claim, a determination
is made that the Participant shall not be entitled to any refund with respect to
such claim and the Company does not notify the Participant in writing of its
intent to contest the denial of such refund prior to the expiration of 30 days
after such determination, such advance shall be forgiven and shall not be
required to be repaid.

 

9



--------------------------------------------------------------------------------

(ix) Notwithstanding the other provisions of Sections 5(e) and 8(l)(iii), all
Gross-Up Payments shall be made to the Participant not later than the end of the
calendar year following the year in which the Participant remits the related
taxes and any reimbursement of the costs and expenses described in
Section 5(e)(v) shall be paid not later than the end of the calendar year
following the year in which there is a final and nonappealable resolution of, or
the taxes are remitted that are the subject of, the related claim.

(f) Alternative Cutback. This Section 5(f) applies to Tier II and Tier III
Executives. A Participant shall bear all expense of, and be solely responsible
for, all federal, state, local or foreign taxes due with respect to any payment
received under the Plan, including, without limitation, any excise tax imposed
by Code section 4999. Notwithstanding anything to the contrary in the Plan, in
the event that any payment or benefit received or to be received by a
Participant pursuant to the terms of the Plan (the “Plan Payments”) or in
connection with the Participant’s termination of employment or contingent upon a
Change in Control pursuant to any plan or arrangement or other agreement with
the Company (or any Affiliate) (together with the Plan Payments, the “Payments”)
would be subject to the excise tax imposed by Code section 4999, as determined
by the Company, then the Payments shall be reduced to the extent necessary to
prevent any portion of the Payments from becoming nondeductible by the Company
under Code section 280G or subject to the excise tax imposed under Code section
4999, but only if, by reason of that reduction, the net after-tax benefit
received by the Participant exceeds the net after-tax benefit the Participant
would receive if no reduction was made. For this purpose, “net after-tax
benefit” means (i) the total of all Payments that would constitute “excess
parachute payments” within the meaning of Code section 280G, less (ii) the
amount of all federal, state, and local income taxes payable with respect to the
Payments calculated at the maximum marginal income tax rate for each year in
which the Payments shall be paid to the Participant (based on the rate in effect
for that year as set forth in the Code as in effect at the time of the first
payment of the Payments), less (iii) the amount of excise taxes imposed on the
Payments described in clause (i) above by Code section 4999.

 

6. Terms and Conditions of Participation

(a) Waiver and Release of Claims. As a condition to receiving severance benefits
under Section 5 of the Plan, each Participant shall be required to sign and
deliver to the Company, and may not revoke or violate the terms of, a general
release of all claims, substantially in the form attached as Appendix B, as
revised from time to time prior to a Change in Control to comply with applicable
law or to reflect changes made to the Company’s standard form of general release
of all claims for all employees. In no case will payments be made or begin
before the end of any rescission period required by applicable law or regulation
in connection with any release or waiver that the Participant is asked to sign.

(b) Restrictive Covenants. By executing the Participation Agreement, the
Participant agrees to abide by the following restrictive covenants during the
Restricted Period as consideration for the severance benefits provided under
Section 5, and acknowledges that the provisions and covenants contained in this
Section 6(b) are ancillary and material to the terms of the Plan and that the
limitations contained herein are reasonable in geographic and temporal scope and
do not impose a greater restriction or restraint than is necessary to protect
the goodwill and other legitimate business interests of the Company. The
Participant also acknowledges and

 

10



--------------------------------------------------------------------------------

agrees that the provisions of this Section 6(b) do not adversely affect the
Participant’s ability to earn a living in any capacity that does not violate the
covenants contained herein. The Participant also acknowledges that before
Participant shall be determined to have breached any provision or covenant
contained in this Section 6(b), the Participant shall have been given notice of
any such alleged breach and been given 45 days after receipt of such notice of
such breach to cure or remedy any such breach that is reasonably susceptible of
cure or remedy.

(i) Confidential Information. The Participant shall hold in a fiduciary capacity
for the benefit of the Company and all of its subsidiaries, partnerships, joint
ventures, limited liability companies, and other affiliates (collectively, the
“CareFusion Group”), all secret or confidential information, knowledge or data
relating to the CareFusion Group and its businesses (including, without
limitation, any proprietary and not publicly available information concerning
any processes, methods, trade secrets, intellectual property, research secret
data, costs, names of users or purchasers of their respective products or
services, business methods, operating or manufacturing procedures, or programs
or methods of promotion and sale) that the Participant has obtained or obtains
during the Participant’s employment by the CareFusion Group and that is not
public knowledge (other than as a result of the Participant’s violation of this
Section 6(b)(i)) (“Confidential Information”). The Participant shall not
communicate, divulge or disseminate Confidential Information at any time during
or after the Participant’s employment and/or service as a consultant with the
CareFusion Group, except with prior written consent of a corporate officer of
Company, or as otherwise required by law or legal process. All records, files,
memoranda, reports, customer lists, drawings, plans, documents and the like that
the Participant uses, prepares or comes into contact with during the course of
the Participant’s employment shall remain the sole property of the Company
and/or the CareFusion Group, as applicable, and shall be turned over to the
applicable CareFusion Group company upon termination of the Participant’s
employment.

(ii) Non-Recruitment of CareFusion Group Employees, Etc. During the
Participant’s employment with the CareFusion Group and for the Restricted
Period, the Participant shall not (1) solicit, participate in, or promote the
solicitation of any person who was employed by the CareFusion Group at any time
during the six-month period prior to the Participant’s termination of employment
to leave the employ of CareFusion Group; or (2) on behalf of the Participant or
any other person, hire, employ, or engage any such person. The Participant
further agrees that, during the Participant’s employment with the CareFusion
Group and for the Restricted Period, if an employee of the CareFusion Group
contacts the Participant about prospective employment, the Participant will
inform that employee that the Participant cannot discuss the matter further
without informing the CareFusion Group.

(iii) Non-Solicitation of Business. The Participant acknowledges and agrees that
Company’s customers and any information regarding Company’s customers is
confidential and constitutes trade secrets. In recognition of the confidential
and trade secret nature of information regarding Company’s customers, the
Participant agrees that during the Restricted Period, the Participant shall not
(either directly or indirectly or as an officer, agent, employee, partner or
director of any other company, partnership or entity) solicit on behalf of any
competitor of the CareFusion Group the business of (1) any customer of the
CareFusion Group at the time of the Participant’s employment or date of
termination of employment, or (2) any potential customer of the CareFusion Group
which the Participant knew to be an identified, prospective purchaser of
services or products of the CareFusion Group.

 

11



--------------------------------------------------------------------------------

(iv) Employment by Competitor. During the Restricted Period, the Participant
shall not invest in (other than in a publicly traded company with a maximum
investment of no more than 1% of outstanding shares), counsel, advise, or be
otherwise engaged or employed by, any entity or enterprise that competes with
the CareFusion Group, by developing, manufacturing or selling any product or
service of a type, respectively, developed, manufactured or sold by the
CareFusion Group.

(v) No Disparagement.

(1) The Participant and the Company shall at all times refrain from taking
actions or making statements, written or oral, that denigrate, disparage or
defame the goodwill or reputation of the Participant or the CareFusion Group, as
the case may be, or any of its trustees, officers, security holders, partners,
agents or former or current employees and directors. The Participant further
agrees not to make any negative statement to third parties relating to the
Participant’s employment or any aspect of the businesses of CareFusion Group and
not to make any statements to third parties about the circumstances of the
termination of the Participant’s employment, or about the CareFusion Group or
its trustees, directors, officer, security holders, partners, agents or former
or current employees and directors, except as may be required by a court or
government body.

(2) The Participant further agrees that, following termination of employment for
any reason, the Participant shall assist and cooperate with the Company with
regard to any matter or project in which the Participant was involved during the
Participant’s employment with the Company, including but not limited to any
litigation that may be pending or arise after such termination of employment.
Further, the Participant agrees to notify the Company at the earliest reasonable
opportunity of any contact that is made by any third parties concerning any such
matter or project. The Company shall not unreasonably request such cooperation
of the Participant and shall cooperate with the Participant in scheduling any
assistance by the Participant taking into account the Participant’s business and
personal affairs and shall compensate the Participant for any lost wages or
expenses associated with such cooperation and assistance.

(vi) Inventions. All plans, discoveries and improvements, whether patentable or
unpatentable, made or devised by the Participant, whether alone or jointly with
others, from the date of the Participant’s initial employment by the Company and
continuing until the end of any period during which the Participant is employed
by the CareFusion Group, relating or pertaining in any way to the Participant’s
employment with or the business of the CareFusion Group (each, an “Invention”),
shall be promptly disclosed in writing to the Secretary of the Board and are
hereby transferred to and shall redound to the benefit of the Company and shall
become and remain its sole and exclusive property. The Participant agrees to
execute any assignment to the Company or its nominee, of the Participant’s
entire right, title and interest in and to any Invention and to execute any
other instruments and documents requisite or desirable

 

12



--------------------------------------------------------------------------------

in applying for and obtaining patents, trademarks or copyrights, at the expense
of the Company, with respect thereto in the United States and in all foreign
countries, that may be required by the Company. The Participant further agrees,
during and after the Restricted Period, to cooperate to the extent and in the
manner required by the Company, in the prosecution or defense of any patent or
copyright claims or any litigation, or other proceeding involving any trade
secrets, processes, discoveries or improvements covered by this covenant, but
all necessary expenses thereof shall be paid by the Company. This
Section 6(b)(vi) does not apply to an Invention which qualifies fully as a
nonassignable invention under the provisions of section 2870 of the California
Labor Code. The Participant acknowledges that a condition for an Invention to
qualify fully as a nonassignable invention under the provisions of Section 2870
of the California Labor Code is that the Invention must be protected under
patent laws. The Participant has reviewed the notification in Appendix C
(“Limited Exclusion Notification”) and agrees that his or her signature
acknowledges receipt of the notification. However, the Participant agrees to
disclose promptly in writing to Company all innovations (including Inventions)
conceived, reduced to practice, created, derived, developed, or made by the
Participant during the term of employment and for three months thereafter,
whether or not the Participant believes such innovations are subject to this
Section 6(b)(vi), to permit a determination by Company as to whether or not the
innovations should be the property of Company. Any such information will be
received in confidence by Company.

(vii) Acknowledgement and Enforcement. The Participant acknowledges and agrees
that: (1) the purpose of the foregoing covenants is to protect the goodwill,
trade secrets and other Confidential Information of the Company; (2) because of
the nature of the business in which the CareFusion Group is engaged and because
of the nature of the Confidential Information to which the Participant has
access, the Company would suffer irreparable harm and it would be impractical
and excessively difficult to determine the actual damages of the CareFusion
Group in the event the Participant breached any of the covenants of this
Section 6(b); and (3) remedies at law (such as monetary damages) for any breach
of the Participant’s obligations under this Section 6(b) would be inadequate.
The Participant therefore agrees and consents that (X) if the Participant
commits any breach of a covenant under this Section 6(b) during the Restricted
Period, all unpaid severance benefits will be immediately forfeited, and (Y) if
the Participant commits any breach of a covenant under this Section 6(b) or
threatens to commit any such breach at any time, the Company shall have the
right (in addition to, and not in lieu of, any other right or that may be
available to it) to temporary and permanent injunctive relief from a court of
competent jurisdiction, without posting any bond or other security and without
the necessity of proof of actual damage.

(viii) Similar Covenants in Other Agreements Unaffected. The Participant may be
or become subject to covenants contained in other agreements (including but
limited to stock option and restricted stock unit agreements) which are similar
to those contained in this Section 6(b). Further, a breach of the covenants
contained in this Section 6(b) may have implications under the terms of such
other agreements, including but not limited to a forfeiture of equity awards and
long-term cash compensation. The Participant acknowledges the foregoing and
understands that the covenants contained in this Section 6(b) are in addition
to, and not in substitution of, the similar covenants contained in any such
other agreements. The Company agrees that any forfeiture or repayment obligation
under any such agreement shall be subject to arbitration as specified under
Section 8(j).

 

13



--------------------------------------------------------------------------------

(c) At-Will Employment. Each Participant is and shall continue to be employed by
the Company on an “at will” basis. A Participant shall have no further rights
under the Plan if he or she terminates employment with the Company for any
reason prior to a Change in Control Date, or if he or she terminates voluntarily
without Good Reason or is terminated with Cause following a Change in Control.

(d) Nonduplication; No Impact on Benefits. Payments to a Participant under the
Plan shall be in lieu of any severance or similar payments that otherwise might
be payable under any plan, program, policy or agreement sponsored by the Company
that provides severance benefits to employees upon termination of employment.
Except as may otherwise be specifically stated under any employee benefit plan,
policy, or program, no amount payable under the Plan shall be treated as
compensation for purposes of calculating a Participant’s right under any such
plan, policy, or program.

 

7. Benefit Claims

A Participant who has not been awarded benefits under the terms of the Plan may
file a written claim for benefits with the Company.

(a) Such claim shall be decided within 90 days by the Board unless special
circumstances require an extension of up to 90 additional days. If the Board
determines that an extension is necessary, it shall provide the claimant with
written notice of the need for an extension prior to the termination of the
initial 90-day period, indicating the special circumstances requiring an
extension and the date by which the Board expects to render its decision.
Written notice of the Board’s decision on the claim shall be furnished promptly
to the claimant. If the claim is denied in whole or in part, such written notice
shall (i) set forth, in a manner calculated to be understood by the claimant,
the specific reason or reasons for the adverse determination; (ii) reference the
specific plan provisions on which the determination is based; (iii) describe any
additional material or information necessary for the claimant to perfect the
claim and explain why such material or information is necessary; and
(iv) describe the plan’s review procedures and the time limits applicable to
such procedures, including a claimant’s right to bring a civil action under
ERISA section 502(a) following an adverse benefit determination on review;

(b) Within 60 days following receipt of an adverse benefit determination, a
claimant may file a request for review of the initial claim in writing with the
Board. A claimant shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records or other information in the
Board’s possession relevant to the claimant’s claim for benefits. The claimant
may also submit comments, documents, records and other information relating to
the claim, which shall be taken into account by the Board in reviewing its
denial of the Participant’s claim, without regard to whether such information
was submitted or considered in the initial benefit determination.

(c) Notice of the Board’s decision on review shall be furnished to the claimant
within 60 days following the receipt of the request for review, unless special
circumstances require an extension of up to 60 additional days, in which case
written notice of the extension shall be furnished to the claimant prior to the
end of the initial 60-day period, indicating the special

 

14



--------------------------------------------------------------------------------

circumstances requiring an extension and the date by which the Board expects to
render its decision on review. If the Board makes an adverse benefit
determination upon review, the adverse benefit determination will set forth, in
a manner calculated to be understood by the claimant, (i) the specific reason or
reasons for the adverse determination; (ii) reference to the specific plan
provisions on which the determination was based; (iii) a statement of the
claimant’s entitlement to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits; and (iv) a description of the claimant’s
right to bring a civil action under ERISA section 502(a).

 

8. General

(a) Amendment and Termination of the Plan. The Board may amend or terminate the
Plan in any respect and at any time; provided, however, that the Plan may not be
amended or terminated after the Change in Control Date. Notwithstanding anything
herein to the contrary, the Plan may be amended by the Board at any time,
including retroactively if required, in order to conform the Plan to the
provisions of Code section 409A and the Treasury regulations or other
authoritative guidance issued thereunder and to conform the Plan to the
requirements of any other applicable law.

(b) Integration with Other Benefit Programs. Benefits payable under the Plan,
whether paid in a lump sum or in periodic payments, will not increase or
decrease the benefits otherwise available to a Participant under any
Company-sponsored retirement plan, welfare plan or any other employee benefit
plan or program, unless otherwise expressly provided for in any particular plan
or program.

(c) Funding. Benefits payable under the Plan will be paid only from the general
assets of the Company or a successor. The Plan does not create any right to or
interest in any specific assets of the Company.

(d) Indemnification. If arbitration or litigation shall be brought to enforce or
interpret any provision of the Plan which relates to the Company’s obligation to
make payments hereunder, then the Company, to the extent permitted by applicable
law, shall indemnify the Participant for his or her reasonable attorneys’ fees
and expenses incurred in such proceedings.

(e) No Mitigation. The Participant shall not be obligated to seek other
employment in mitigation of the amounts payable under any provision of the Plan,
and the obtaining of such other employment shall not effect any reduction of the
Company’s obligations to pay the lump-sum cash payment provided under
Section 5(b).

(f) Withholding. The Company may withhold from any payments made under the Plan
all federal, state, local or other taxes required pursuant to any law or
governmental regulation or ruling.

(g) Successors. All rights under the Plan are personal to the Participant and
without the prior written consent of the Company shall not be assignable by the
Participant other than by will or the laws of descent and distribution. The Plan
shall inure to the benefit of and be enforceable by the Participant’s legal
representative. The Plan shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any

 

15



--------------------------------------------------------------------------------

successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform the obligations set forth in
the Plan in the same manner and to the same extent as the Company would be
required to do so.

(h) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the substantive laws, but not the choice of
law rules, of the State of Delaware, or by U.S. federal law.

(i) Severability. In the event that any provision of the Plan is declared to be
illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of the terms of the Plan shall not be affected except to the
extent necessary to reform or delete such illegal, invalid or unenforceable
provision.

(j) Arbitration. The Company and the Participant agree to attempt to resolve any
dispute between them quickly and fairly. Any dispute related to the Plan which
remains unresolved shall be resolved exclusively by final and binding
arbitration conducted within 50 miles of San Diego, California, pursuant to the
then-current rules of the American Arbitration Association with respect to
employment disputes. The Company shall bear any and all costs of the arbitration
process plus, if a Participant substantially prevails on all issues raised, any
attorneys’ fees incurred by the Participant with regard to such arbitration.

(k) Notices. Notices and all other communications provided for herein shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by United States certified mail, return receipt requested, or by
overnight courier, postage prepaid, to the Company at its corporate headquarters
address, to the attention of the Secretary of the Company, or to the Participant
at the home address most recently communicated by the Participant to the Company
in writing.

(l) 409A Compliance.

(i) The Plan is intended to comply with, or otherwise be exempt from, Code
section 409A and any regulations and Treasury guidance promulgated thereunder.

(ii) The preceding provisions, however, shall not be construed as a guarantee by
the Company of any particular tax effect to a Participant under the Plan. The
Company shall not be liable to a Participant for any payment made under the
Plan, at the direction or with the consent of the Participant, which is
determined to result in an additional tax, penalty, or interest under Code
section 409A, nor for reporting in good faith any payment made under the Plan as
an amount includible in gross income under Code section 409A.

(iii) With respect to any reimbursement of expenses or any provision of in-kind
benefits to a Participant specified under the Plan, such reimbursement of
expenses or provision of in-kind benefits shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the

 

16



--------------------------------------------------------------------------------

reimbursement of expenses referred to in Code section 105(b); (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

(iv) If a payment obligation under the Plan arises on account of a Participant’s
termination of employment while a “specified employee” (as defined under Code
section 409A and the regulations thereunder and determined in good faith by the
Board), any payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) shall be made
within 15 days after the end of the six-month period beginning on the date of
such termination of employment or, if earlier, within 15 days after appointment
of the personal representative or executor of the Participant’s estate following
his death.

 

17



--------------------------------------------------------------------------------

  Appendix A   

3750 Torrey View Court

San Diego, CA 92130

858.617.2000

858.617.2900 (fax)

 

carefusion.com

[Date]

[Executive]

[Title]

[Street Address]

[City, State, Zip Code]

Dear Executive:

CareFusion Corporation (the “Company”) has adopted the Executive Change in
Control Severance Plan (the “Plan”), a copy of which is attached. Pursuant to
Section 4(a) of the Plan, the Board has determined that you are eligible to
participate in the Plan as a Tier __ Executive. The amount of the lump-sum cash
payment to which you are entitled under Section 5(b) of the Plan is [insert
amount or formula]. You will become a participant in the Plan only upon
executing and returning to the Company this letter agreement, which serves as
the Participation Agreement required under Section 4(b) of the Plan.

This Participation Agreement sets forth certain information regarding the
severance benefits to be provided to you in accordance with Section 5 of the
Plan. As used in this Participation Agreement, each capitalized term, if not
defined herein, has the meaning ascribed to it under the Plan. You hereby
acknowledge and agree that the foregoing payments and benefits will only be
provided to you if you sign and do not revoke or violate the terms of a waiver
and release of claims, pursuant to Section 6(a) of the Plan.

Please review the entire Plan carefully, including, but not limited to, the
“Terms and Conditions of Participation” set forth in Section 6 of the Plan,
which includes restrictive covenants. In order to become a Participant in the
Plan you must acknowledge and agree to all of the terms and conditions of the
Plan by executing this Participation Agreement and returning it to ___________.

Sincerely,

David Schlotterbeck

Chairman and CEO, CareFusion Corporation

Enclosures

 

cc: Cathy Cooney



--------------------------------------------------------------------------------

I have read the foregoing Participation Agreement and the Plan, understand their
terms and conditions, and hereby agree to be bound thereby:

 

PARTICIPANT   By: [Executive] Date:    

 

 

 

2



--------------------------------------------------------------------------------

APPENDIX B

RELEASE AGREEMENT

This RELEASE AGREEMENT by and between CareFusion Corporation (the “Company”) and
____________________ (the “Executive”) is dated as of the ____day of
_______________, _____ (the “Release”).

Release

Executive hereby releases the Company and any of its predecessors, successors or
assigns to all or any part of its businesses (“CareFusion”) by execution of this
Release from any and all claims and causes of action that may exist, whether
known or unknown, as of the date of Executive’s execution of this Release with
the exception of any unemployment compensation claim Executive may have and any
other claims that cannot be waived by law. Executive agrees that this Release
applies to all officers, directors, employees and other representatives of
CareFusion and its affiliates and any of its predecessors, successors or assigns
to all or any part of its businesses including the Company, both individually
and in their respective capacities (collectively with CareFusion, “the
Releasees”). This Release relates to all causes of action to the extent
permitted by law, including, but not limited to, claims under CareFusion’s
policies or practices; federal and state fair employment practices or
discrimination laws; laws pertaining to breach of employment contract or
wrongful termination; age discrimination claims under the Age Discrimination and
Employment Act, 29 U.S.C. Section 621 et seq., the Uniformed Services Employment
and Reemployment Rights Act, 38 U.S.C. Section 4301 et seq.; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. Section 2101 et seq. and
any applicable state laws of similar intent.

In addition, Executive agrees that Executive will not initiate, bring, or
prosecute any suit, action or grievance against any of the Releasees for any
released claim in any federal, state, county or municipal court, or any arbitral
forum, except as specifically stated below. Executive further agree that if
Executive does so, Executive will be liable for the payment of all damages and
costs, including attorneys’ fees, incurred by any of the Releasees in connection
with Executive’s suit, action, or grievance. Executive also waives any right to
any relief sought in connection with such claims, including any right to
damages, attorneys’ fees, costs, and all other legal or equitable relief.

This Release and agreement not to sue does not prohibit Executive from pursuing
a lawsuit, claim, or charge to challenge the validity or enforceability of this
Release under the Age Discrimination in Employment Act (“ADEA”) or the Older
Workers Benefit Protection Act (“OWBPA”), nor does it render Executive liable
for damages or costs, including attorneys’ fees, incurred by the Releasees in
connection with a lawsuit, claim, or charge to challenge the validity or
enforceability of this Release under the ADEA or the OWBPA. This Release and
agreement not to sue also does not prohibit the Executive from filing charges
with government agencies or participating in any investigation resulting from
such charges. However, under this Release, Executive agrees not to accept any
monetary or personal relief or remedy, including but not limited to back pay,
front pay, or reinstatement, that may be awarded to Executive in connection with
such charges. In addition, this general release is not intended to bar any
claims for workers’ compensation benefits.



--------------------------------------------------------------------------------

This Release does not apply to any claims arising after Executive’s execution of
this Release or any claims relating to rights under the Employment Agreement by
and between CareFusion Corporation, a Delaware corporation, and the Executive,
dated as of the ___day of _______________, _____, as may be amended from time to
time.

Complete Release

Executive also expressly agrees that Executive has read, understands, and
intends to waive any and all rights or benefits described in Section 1542 of the
California Civil Code, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Thus, notwithstanding the provisions of Section 1542, and for the express
purpose of implementing a full and complete release and discharge of CareFusion
and any of its predecessors, successors or assigns to all or any part of its
businesses, Executive expressly acknowledge that this Release is intended to
include within its effect, without limitation, all claims Executive does not
know or suspect to exist in Executive’s favor at the time of execution of this
Release, and this Release contemplates the extinguishment of any such claim(s).

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Release to be executed in its name on its behalf, all as
of the day and year first above written.

 

  Executive Date:

 

 

CAREFUSION CORPORATION By:    

Name:   Title:   Date:  

 

2



--------------------------------------------------------------------------------

APPENDIX C

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and CareFusion Corporation, a
Delaware corporation (the “Company”) does not require you to assign or offer to
assign to the Company any invention that you developed entirely on your own time
without using the Company’s equipment, supplies, facilities or trade secret
information except for those inventions that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or

 

  (2) Result from any work performed by you for the Company.

To the extent a provision in the Executive Change in Control Severance Plan
purports to require you to assign an invention otherwise excluded from the
preceding paragraph, the provision is against the public policy of this state
and is unenforceable.

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

          By:                   Print Employee’s Name       Date:    

 

Witnessed by:                 Company Representative’s Name and Position      
Dated:          

 

 